Citation Nr: 1325434	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  13-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.  The Veteran also had a period of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.     

The Veteran presented testimony before the Board in March 2013.  The transcript has been associated with the Veteran's virtual record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to analysis of the Veteran's claims of service connection for diabetes and hypertension.

The Veteran contends that he developed diabetes and hypertension as a result of exposure to herbicides during his Reserve service.  Such exposure was said to occur while stationed at Canadian Forces Base in Gagetown, New Brunswick, in the summer of 1987.  He claims further exposure during training at Fort Drum and Eglin Air Force Base.     

The record compiled for appellate review of this matter to this point appears incomplete.  

The Veteran's complete service personnel records have not been associated with the claims folder.  The RO must make attempts to verify the exact dates of the Veteran's period of Reserve service, active duty training (ADT) and inactive duty training (IDT).  The RO must verify the units of assignment and the exact dates the Veteran was stationed at the Canadian Forces Base, Fort Drum, and Eglin Air Force Base.  The RO must request such records from the appropriate record depository.   38 C.F.R. § 3.159(c)(2).

The RO must also verify with the National Personnel Records Center (NPRC) and/or the appropriate record deposit whether herbicides, to include Agent Orange, were used at the Canadian Forces Base, Fort Drum, and/or Eglin Air Force Base during confirmed periods of time the Veteran was stationed/training at such bases.  Id.  

The Veteran sought treatment from Dr. DC for his diabetes and hypertension.  Dr. DC indicated in a July 2011 letter that the Veteran was treating for hypertension and diabetes mellitus type II; no underlying treatment records were provided.  The Veteran submitted a consent and authorization (VA Form 21-4142) for Dr. DC; however, the form was incomplete as it did not contain the dates of treatment.  The Veteran testified before the undersigned in March 2013 and indicated that he was a truck driver and every two years underwent a physical test by the Department of Transportation (DOT).  Records from the DOT have not been associated with the claims folder.  Attempts must be made to obtain the identified outstanding private treatment records.  38 C.F.R. § 3.159(c)(1).

In March 2013, the Veteran submitted discs claimed to contain information about the use of Agent Orange by the military.  The Veteran did not waive initial review by the RO.  Thus, the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304(c)(2012); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Finally, the VA RO should ensure that all due process requirements are met, to include ordering VA examinations if necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of the Veteran's complete service personnel record from the appropriate record depository.  

(a) The RO must confirm the exact dates of the Veteran's Reserve service, ADT, and IDT.
 
(b) The RO must verify the units of assignment and the exact dates the Veteran was stationed at the Canadian Forces Base in Gagetown, New Brunswick, Fort Drum, and Eglin Air Force Base, to include any Army encampment at that facility.  

All requests for records and their responses must be clearly delineated in the claims folder.  

2.  The RO must verify with the NPRC and/or the appropriate record deposit whether herbicides, to include Agent Orange, were used at the Canadian Forces Base in Gagetown, New Brunswick, Fort Drum, and/or Eglin Air Force Base during confirmed periods of time the Veteran was stationed/training at such bases.  

3.  The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from Dr. DC and DOT.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include ordering VA examinations if necessary, the RO should readjudicate the claims in light of all evidence of record, to include discs submitted by the Veteran claimed to contain information about the use of Agent Orange by the military.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
          
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


